DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mo et al. US 2017/0279036.
Regarding claim 1, Mo shows in fig.1C, 1E, a method for fabricating semiconductor device, comprising: forming an inter-metal dielectric (IMD) layer (108a) [0022] on a substrate (100); 10forming a trench [0022] in the IMD layer (108a); forming a metal interconnection in the trench [0022], wherein the metal interconnection comprises a synthetic antiferromagnetic (SAF) layer (116); and forming a magnetic tunneling junction (MTJ) (122) on the metal interconnection.
Regarding claim 2, Mo shows in fig.1C, 1E, a method further comprising: forming the SAF layer (116) in the trench; forming a metal layer (124) on the SAF layer; and 20planarizing [0031] the metal layer (124) and the SAF layer (116) to form the metal interconnection.  
Regarding claim 3, Mo shows in fig.1C, 1E, a method further comprising: forming a first barrier layer (113) in the trench; forming the SAF layer (116) on the first barrier layer; and 25forming a second barrier layer (123) on the SAF layer.  
Regarding claim 4, Mo shows in fig.1C, 1E, a method wherein the first barrier (113) layer comprises titanium (Ti) [0023].  
Regarding claim 5, Mo shows in fig.1C, 1E, a method wherein the second barrier (123) layer comprises 2Appl. No. 16/988,707 Reply to Office action of March 31, 2022 titanium nitride (TiN) [0023].
Regarding claim 9, Mo shows in fig.1C, 1E, a semiconductor device, comprising: 15a metal interconnection on a substrate (100), wherein the metal interconnection comprises a synthetic antiferromagnetic (SAF) layer (116), wherein the SAF layer (116) comprises a U-shape; and a magnetic tunneling junction (MTJ) (122) on the metal interconnection.  
20 Regarding claim 10, Mo shows in fig.1C, 1E, a semiconductor device wherein the metal interconnection comprises: a first barrier layer (113) on the substrate; the SAF layer (116) on the first barrier layer; a second barrier layer (123) on the SAF layer; and 25a metal layer (124) on the second barrier layer.  
Regarding claim 11, Mo shows in fig.1C, 1E, a semiconductor device wherein the first barrier layer (113) comprises titanium (Ti).  
Regarding claim 12, Mo shows in fig.1C, 1E, a semiconductor device, wherein the second barrier layer (123) 3Appl. No. 16/988,707 Reply to Office action of March 31, 2022comprises titanium nitride (TiN) [0023].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Zhu et al. US 2011/0133299.
Mo differs from the claimed invention because he does not explicitly disclose a device a device and a method wherein the SAF layer comprises: a first ferromagnetic layer; a spacer on the first ferromagnetic layer; and a second ferromagnetic layer on the spacer; wherein the first ferromagnetic layer and the second ferromagnetic layer comprise cobalt-iron-boron (CoFeB); wherein the spacer comprises a non-magnetic layer.
Zhu shows in fig.1, and discloses a method, wherein the SAF layer comprises: a first ferromagnetic layer (104); a spacer (106) on the first ferromagnetic layer; and a second ferromagnetic layer (108) [0021] on the spacer; wherein the first ferromagnetic layer (104) and the second ferromagnetic layer (108) comprise cobalt-iron-boron (CoFeB) [0021]; wherein the spacer (106) comprises a non-magnetic layer [0021].
Zhu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mo. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zhu in the device of Mo because it will facilitate change of magnetic polarization [0003, 0004].
Allowable Subject Matter
Claims 16-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813